BARDGETT, Chief Justice,
dissenting.
I respectfully dissent.
The principal opinion essentially follows all the cases cited in the text of the opinion in support of the conclusion reached. The difficulty is that all the cases cited in support of the conclusion were decided prior to October 13, 1965, the date upon which the amendment to § 287.430 adopted by the Seventy-Third General Assembly became effective. It is that change in statutory law that deprives the prior cases of any precedential value or controlling authority as to the precise issue presented by this case. Those earlier cases need not be overruled; they simply no longer reflect the law *114on the subject because the General Assembly has amended the statute and changed the law.
The facts necessary to the decision here are:
1) Plaintiff was an employee of defendant and was subject to the Workmen’s Compensation Law of Missouri.
2) On April 30, 1966, plaintiff was injured in the course and scope of his employment when he fell backwards, striking his elbow and head and temporarily losing consciousness. When he regained consciousness, the company foreman sent him to the company hospital on the company’s premises. Plaintiff was seen by a company nurse who recorded in writing on a company form furnished for that purpose that plaintiff complained of stiffness and slight pain in the lumbar region of his back and abrasions on his left elbow. In reporting the plaintiff’s explanation of how he was injured, the nurse wrote the following: “Claims: Stopping runner — cable brake and [patient] fell backwards”. It is timed and dated 12:05 p. m. 4-30-66. This written record was placed in evidence by plaintiff through defendant’s Supervisor of Safety, Security and Environmental Control as a record of the defendant company of injury to an employee during the course of the employee’s employment.
3) Plaintiff filed his claim for compensation on October 25, 1974.
4) Defendant has never filed a report of injury as required by § 287.380, RSMo 1978.
The issue is whether the claim is barred by § 287.430, RSMo 1978.
As originally enacted, what is now § 287.-430 provided (Laws of Mo.1925, § 39, p. 396): “Limitation as to action. — No proceedings for compensation under this act shall be maintained unless a claim therefor be filed with the commission within six months after the injury or death, or in case payments have been made on account of the injury or death, within six months from the date of the last payment. In all other respects such limitations shall be governed by the law of civil actions other than for the recovery of real property, but the appointment of a guardian shall be deemed the termination of legal disability from minority or insanity.”
In 1941 an amendatory act substituted “one year” for “six months” throughout the first sentence. Laws of Mo.1941, p. 718. In 1947 an amendment inserted as the second sentence the following: “The filing of any form, report, receipt, or agreement, other than a claim for compensation, shall not toll the running of the one year period provided in this section.” Laws of Mo.1947, Vol. II, § 1, p. 448.
The provision in the act relating to the notice of injury to be given by the employee to the employer originally provided as follows (Laws of Mo.1925, § 38, p. 395): “No proceedings for compensation under this act shall be maintained unless written notice of the time, place and nature of the injury, and the name and address of the person injured, shall have been given to the employer as soon as practicable after the happening thereof but not later than thirty days after the accident, unless the commission shall find that there was good cause for failure to give such notice, oi that the employer was not prejudiced by failure to receive such notice. No defect or inaccuracy in such notice shall invalidate the same unless the commission shall find that the employer was in fact misled and prejudiced thereby.”
This section, § 38, has remained virtually unchanged1 and is now § 287.420, RSMo 1978.
The original provision relating to the duty of the employer to file a report of injury as enacted in 1925 has also remained virtually unchanged2 to the present and is now § 287.380, RSMo 1978.
*115The foregoing was the state of the statutory law of Missouri relevant to the issues in this case during the time all of the cases relied on by the principal opinion, relating to the issue of “tolling” the one-year-claim period when the employer fails to file the report of injury required by § 287.380, were decided.
In this regard, the significant fact is that there was no provision in § 287.430 “Limitation as to action — exception”, which related to or even mentioned the filing of a notice of injury by the employee with the employer as required by § 287.420 nor the employer’s report of injury duty as set out in § 287.380. The employee was required to file his claim for compensation within one year after the injury or within one year after the last payment. Therefore, in order to permit the claim to be filed after the end of the longer of the alternative one-year periods, the courts had to hold that the applicable one-year period was tolled. As shown in the principal opinion, the appellate courts during the period prior to the 1965 amendment to § 287.430 held that in order to “toll” the one-year period the court had to find the act of the employer in failing to file a report of injury as required by § 287.380 was in the nature of fraud. Schrabauer v. Schneider Engraving Product Co., 224 Mo.App. 304, 25 S.W.2d 529, 533-34 (1930). See Wheeler v. Missouri Pacific R. Co., 328 Mo. 888, 42 S.W.2d 579 (1931); Higgins v. Heine Boiler Co., 328 Mo. 493, 41 S.W.2d 565 (1931).
Further analysis of the earlier cases is unnecessary because the legislature made a significant amendment to § 287.430 in 1965. The amendment provided a third alternative for the filing of a compensation claim which is conditioned on the employee satisfying the notice of injury provisions of § 287.420.
Section 287.430 as amended in 1965 now provides: “No proceedings for compensation under this chapter shall be maintained unless a claim therefor is filed with the division within one year after the injury or death, or in case payments have been made on account of the injury or death, within one year from the date of the last payment, or in cases where the employee has filed the notice required by section 287.420, the claim may be filed within one year after the filing by the employer of the report of injury or death as required by section 287-380. The filing of any form, report, receipt, or agreement, other than a claim for compensation, shall not toll the running of the one year period provided in this section. In all other respects the limitations shall be governed by the law of civil actions other than for the recovery of real property, but the appointment of a guardian shall be deemed the termination of legal disability from minority or insanity.” (Emphasis supplied.)
The italicized phrase in the 1965 amendment was what the court in Higgins v. Heine Boiler Co., supra, said should be done if the failure to file a report of injury by the employer was going to form the basis for allowing the employee additional time to file his claim. 41 S.W.2d at 573. Thus, in the instant case, it is not a matter of overruling or disturbing what was said in Higgins, Wheeler, or in Price v. Kansas City Public Service Co., 330 Mo. 706, 50 S.W.2d 1047 (1932). Insofar as the issue here is concerned, the General Assembly has made those holdings inapplicable to this case.
The only cases decided since the 1965 amendment which are relevant to the present issue are Snow v. Hicks Brothers Chevrolet, Inc., 480 S.W.2d 97 (Mo.App.1972), and Reichert v. Jerry Reece, Inc., 504 S.W.2d 182 (Mo.App.1973). Both involve situations where the failure to file a report of injury by the employer was held to prevent the running of the initial one-year-limitations period under the 1965 amendment to § 287.430.
Snow does not, as suggested by the principal opinion, attempt to resurrect that part of the Schrabauer decision which was overruled as noted in Farrar v. St. Louis-San Francisco Ry. Co., 361 Mo. 408, 235 S.W.2d 391, 394 (1950). The Snow court simply *116applied the law to the case as the legislature had written it and as found in the 1965 amendment. Unfortunately, the statement from Snow appearing on page IS of the principal opinion is quoted out of context. The quotation is taken from a lengthy paragraph that is cast against § 287.430 as amended in 1965 and not with relation to Schrabauer or any other case decided prior to the amendment. The word neglect as emphasized in the quoted portion is not used to describe fraud but merely a failure to report and could be replaced by the word “failure”. Additionally, the point principally being resolved in Snow at the place from which the quote was taken was whether the employee had to personally give written notice before the employer’s failure to file a report of injury under § 287.380 worked to toll the limitations period. Snow at 103.
The Snow opinion gives the following analysis of the problem (480 S.W.2d at 103):
“In 1965, the Legislature repealed thirty-three sections of the Workmen’s Compensation Law, including sections 287.380, 287.420 and 287.430, and re-enacted thirty-three new sections relating to the same subject. Section 287.380 was re-enacted virtually without change, as was section 287.420. The only amendments of any significance were the substitution of ‘division’ for ‘commission’ in one section and the juxtaposition of those words in the other. In neither instance was the notice language changed or its meaning in context altered. Section 287.430, on the other hand, was amended to include:
‘or in cases where the employee has filed the notice required by section 287.420, the claim may be filed within one year after the filing by the employer of the report of injury or death as required by section 287.380 . . . ’.
It is this amendment which the employer interprets as requiring an employee personally to give written notice of injury to the employer before the employer’s failure to file report of injury under section 287.380 works to toll limitations. By the year 1965, however, section 287.420 to which section 287.430 directly refers had received the settled judicial construction (as had its statutory precursor) by the appellate courts of this state, that it is not the manner, or by whom, notice is given to the employer that determines whether the requirement of statute has been met, but whether the employer had acquired timely knowledge of a potentially compensable injury, and thus had early opportunity to investigate the accident, treat the injury, minimize the employee’s disability and its own liability. Brown v. Douglas Candy Co., Mo.App., 277 S.W.2d 657, 662[1-4]; Newman v. Rice-Stix Dry Goods Co., 335 Mo. 572, 73 S.W.2d 264, 267[3-5]; McFall v. Barton-Mansfield Co., 333 Mo. 110, 61 S.W.2d 911, 913[4]; Lawson v. Vendo Co., 353 S.W.2d [113] l.c. 116[1], It is to be presumed that by re-enacting section 287.420 in 1965 without substantive change while reincorporating the precise language previously construed, the legislature knew of and adopted the authoritative and settled judicial construction previously accorded it. Stamm Electric Co. v. Hamilton-Brown Shoe Co., 350 Mo. 1178, 171 S.W.2d 580, 583[6].
“Viewed in the perspective of this legislative intent, the construction the employer suggests for section 287.430 is not a reasonable one. It would unnecessarily introduce an ambiguity into the notice provisions of the three statutory sections by reading section 287.420 as requiring that the notice of injury to the employer be, given by the employee personally, a requirement which neither the text of section 287.420 nor the fixed judicial interpretation of that section imposes. It is an ambiguity which is heightened by section 287.380(1), to which these two sections are integrally related, under which the employer’s duty to file a report of injury unqualifiedly arises ‘after knowledge of an accident resulting in personal injury to an employee’, howsoever such knowledge was acquired by the employer. Reading all three sections as in pari materia, the uniform and consistent legislative purpose we discern — to the extent that it bears on the question presented— *117is that although an employer is entitled to timely notice of a potentially compen-sable injury, such notice need not be given by the employee himself, and if an employer with knowledge of such an injury fails to make report of injury, such neglect tolls the running of the statute of limitations in favor of an employee. The statutory construction we adopt permits the three sections to stand together logically and harmoniously.”
In our case it clearly appears that written notice by the employee was given to the employer. This is the only conclusion one could reach from the evidence given by the employer’s Supervisor of Safety, Security and Environmental Control who brought the treating nurse’s written report to the compensation hearing and identified it as a record of defendant, as stated in the facts above. That report was given to defendant on the very day of the injury. But, in any event, the employer had actual knowledge of the injury so as to investigate the occurrence fully.
If the employer had thereafter filed a report of injury, it seems clear that § 287.-430, as amended in 1965, clearly authorizes the employee to file a claim until the end of one year after such filing. It is also clear that the employer, after receiving the notice required by the 1965 amendment from the employee, can start the final year running anytime the employer chooses by simply filing the required report of injury. Obviously the employer is under no disability and is fully informed of the injury because the 1965 amendment requires, as a condition precedent to its operation, that the employer’s rights to notice under § 287.-420 be satisfied.
The filing of the report of injury by the employer as mentioned in the 1965 amendment cannot be considered a condition precedent to the right of the employee to file his claim later than one year following the injury if the employee has complied with the notice of injury provision referred to in that amendment. The employer is required by law to file the report of injury whether or not the employee makes a claim. See § 287.380.1, supra. However, the provision relating to the employee giving notice of injury to the employer does not impose an absolute duty on the employee. Rather, it makes the employee’s right to proceed with a claim dependent upon the employee’s compliance with that provision’s notice requirements. Section 287.420, supra.
Thus, the obvious effect of the 1965 amendment was to authorize an employee to file a compensation claim if he first complied with the notice of injury requirement of § 287.420, until one year after the employer filed the report of injury required by § 287.380. Two examples will demonstrate the reasonableness and the necessity for this construction. Suppose A and B are injured in the same accident while working for employer X on January 2,1980. Both A and B give notice of injury as required by § 287.420 on January 2, 1980, the date of the injuries. The last payment has been made to both on June 2, 1980. Neither employee files a claim for compensation within the first year following the injury nor within the first year after the last payment to them is made, as permitted by the first two provisions of § 287.430. Employer X does not file a report of injury as required by § 287.380. On June 2, 1984, four and one-half years after the date of their injuries, A and B speak to employer X and request that X file a report of injury. X agrees to file a report of injury as to A’s accident and does so on June 15, 1984, but refuses to file a report as to B’s accident. On July 1, 1984, A and B file workmen’s compensation claims. Clearly,'A’s filing is proper because it was within one year after the employer filed the report of injury. But employer X contends that B’s claim must be dismissed arguing that, since the employer refused to file a report of injury, the one-year period mentioned in the 1965 amendment never began to run and never would begin because employer X will continue to refuse to file the report of injury.
It is not reasonable to suppose that the General Assembly intended to leave the validity of the filing of the claim in such circumstances depend upon the arbitrary *118whim of the employer in deciding whether or not he, the employer, would file a report of injury, or, as in the example, favor A by filing the report and disfavor B by refusing to do so. In my opinion, the clear intent of the 1965 amendment was to do away with any consideration of “fraud” or the “tolling” of the one-year period next following injury, and to put into effect a third provision which is separate and independent of the first two provisions. That third provision would simply allow the claim to be filed during a period of time that would not expire until one year after the employer filed a report of injury, provided the employee had satisfied the notice to employer requirement of § 287.420. As noted supra, the employer is in complete control as to when that one-year period will end. It will end one year after the employer files the report of injury. The suggestion that this will result in fictitious claims or prevent prompt investigation by the employer is spurious, because in order for the 1965 amendment to become operative the employee must have complied with the notice employer provisions of § 287.420. In short, in order for the employee to have the benefit of the 1965 amendment the employer must have received the information required by § 287.420 or that section be otherwise satisfied as provided therein. We are not really dealing here with “tolling” a one-year statute. Instead we are concerned with whether the employee filed his claim within the time allowed by the third proviso adopted in 1965.
In my opinion, Snow correctly construes and applies § 287.430 as amended in 1965, and Reichert, supra, decided by the Missouri Court of Appeals, Southern District, also correctly applies § 287.430 and properly follows Snow.
We are specifically instructed by § 287.-800 that the provisions of chapter 287 are to be “liberally construed with a view to the public welfare” and by § 1.010 that “all acts of the general assembly, or laws, shall be liberally construed, so as to effectuate the true intent and meaning thereof.”
In my opinion, the true intent and meaning of § 287.430 is to allow a workman who has complied with § 287.420 to file a compensation claim from the date of injury until the end of one year after the employer files the report of injury required by § 287.380. The employee in this case is in compliance with this section because the employer has never taken that simple step — filing a report of injury as required by law — which would, if done, start the last one year period by the end of which the claim must be filed.
I therefore dissent, as I would affirm the judgment of the circuit court which affirmed the award of the Labor and Industrial Relations Commission in favor of the employee.

. The words “the division or” were inserted in line 6 between “unless” and “the”, so the phrase now begins “unless the division or the commission finds”. (Laws of Mo. 1965, § 1, p. 397.)


. See Laws of Mo.1925, § 34, p. 394; Laws of Mo. 1965, § 1, p. 397.